DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 29, 2018 and November 27, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Claim 8 recites the limitation "the resistor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the resistor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the resistor" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears to the examiner that claim 18 is supposed to be a dependent claim of claim 17 since claim 17 recites the resistor limitation that claim 18 appears to be referring to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. 2014/0320153 (called Johnson hereinafter and PGPub equivalent to applicant disclosed art Johnson et al. 9188606).

Regarding independent claim 1, Johnson teaches, in Figures 1A-3B, an oscilloscope probe (100), comprising: 
a connector pod (200); 
a probe identification module (230) disposed in the connector pod, the probe identification module having a cross-sectional area (rectangular chip for 230); and 
a probe identification (ID) pin (para [0042]; output connector 240 has pins to read the data from 230) disposed in the connector pod, and in-line with the probe identification module (Fig. 2A) and having 

Regarding claim 2, Johnson teaches the oscilloscope probe of claim 1, and further teaches wherein the probe identification module comprises a circuit board comprising a memory (para [0039]; 230 stores data about the probe). 

Regarding claim 3, Johnson teaches the oscilloscope probe of claim 2, and further teaches wherein the memory comprises an electrically erasable programmable memory (EEPROM) (para [0090]). 

Regarding claim 4, Johnson teaches the oscilloscope probe of claim 2, and further teaches further comprising an electrical connector (Fig. 4B; 440) configured to electrically connect the oscilloscope probe to an oscilloscope (Fig.4B; 490); and a circuit (Fig. 4A; 420, 430 and 450) disposed between the EEPROM and the electrical connector. 

Regarding claim 5, Johnson teaches the oscilloscope probe of claim 4, and further teaches wherein an electrical signal is provided to the EEPROM, the electrical signal configured to cause the EEPROM to provide unique identification values to the oscilloscope (para [0039 and 0090]). 

Regarding claim 6, Johnson teaches the oscilloscope probe of claim 5, and further teaches wherein the unique identification values comprises a probe type, a serial number of the oscilloscope probe, and parametric information of the oscilloscope probe (para [0039]; identifier 230 stores model type, with the model data usually containing serial/identification number of the probe, and calibration information of the probe). 

Regarding claim 7, Johnson teaches the oscilloscope probe of claim 5, and further teaches wherein the electrical signal is received from a circuit board disposed on the oscilloscope (Fig. 5A; Vcc onboard the oscilloscope powering the probe head 110). 

Regarding claim 8, Johnson teaches the oscilloscope probe of claim 1, and further teaches wherein a value of a resistance of the resistor is chosen to identify a presence of the probe identification module (para [0039]; sensing resistor 220 is part of the probe head with chip 230). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Jeon et al. 2016/0220325 (called Jeon hereinafter).

Regarding independent claim 10, Johnson teaches, in Figures 1A-3B, an oscilloscope probe (100), comprising: 
a connector pod (200) and a probe identification module (230).
Johnson fails to teach a radio-frequency identification (RFID) tag comprising an integrated circuit and an antenna disposed in the connector pod, the RFID tag being configured to identify the oscilloscope probe. 
Jeon teaches, in Figure 2A, a radio-frequency identification (RFID) tag (300) comprising an integrated circuit and an antenna (para [0082]) disposed in the connector pod (Fig. 7A; 230), the RFID tag being configured to identify the oscilloscope probe (para [0077]). 
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the probe identification structure as described by Johnson with the RFID probe identification system as described by Jeon for the purpose of reducing the physical components needed within the probe and allow wireless transmission of identification data of the probe.

Regarding claim 11, Johnson and Jeon teach the oscilloscope probe of claim 10, Johnson further teaches wherein the integrated circuit comprises a memory (para [0039]; 230 stores data about the probe). 

Regarding claim 12, Johnson and Jeon teach the oscilloscope probe of claim 11, Johnson further teaches wherein the memory comprises an electrically erasable programmable memory (EEPROM) (para [0090]). 

Regarding claim 13, Johnson and Jeon teach the oscilloscope probe of claim 11, and both further teaches wherein the RFID tag is configured to receive a signal from an RFID reader (Jeon; Fig. 2B; 400), and to transmit information from the oscilloscope probe to an oscilloscope (Johnson; Fig.4B; 490). 

Regarding claim 14, Johnson and Jeon teach the oscilloscope probe of claim 13, Jeon further teaches wherein an electrical signal causes the RFID tag to provide unique identification values of the oscilloscope probe, which are stored in the memory, to the oscilloscope (para [0079]). 

Regarding claim 15, Johnson and Jeon teach the oscilloscope probe of claim 14, Jeon further teaches wherein the unique identification values comprises a probe type, a serial number of the oscilloscope probe, and parametric information of the oscilloscope probe (para [0077]). 

Regarding claim 16, Johnson and Jeon teach the oscilloscope probe of claim 15, Johnson further teaches wherein the electrical signal is received from a circuit board disposed on the oscilloscope (Fig. 5A; Vcc onboard the oscilloscope powering the probe head 110). 

Regarding claim 17, Johnson and Jeon teach the oscilloscope probe of claim 10, Johnson further teaches wherein a value of a resistance of the resistor is chosen to identify a presence of the RFID tag (para [0039]; sensing resistor 220 is part of the probe head with chip 230). 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the prior arts of record taken alone or in combination fail to teach or suggest:
“further comprising a spring disposed in the connector pod between the probe identification module and an electrical contact of the oscilloscope probe, wherein the spring has a cross-sectional area that is substantially the same as the cross-sectional area as the probe identification module.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Peschke discloses “Probe with a changing device” (see 2008/0238409)
Sekel et al. discloses “Automatic probe identification system” (see 6437552)
Stevens et al. discloses “Current probing system” (see 7294995)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867